years and be required to pay the costs of the disciplinary proceedings,
                excluding Bar Counsel and staff salaries. The panel further recommended
                that reinstatement be conditioned on payment of full restitution to all
                victims and to the Client Security Fund and a psychiatric evaluation by an
                expert declaring that Kolias' gambling addiction is under control and that
                she does not pose a threat to the public if allowed to practice law.
                            This court's automatic review of a disciplinary panel's findings
                and recommendations is de novo, SCR 105(3)(b); In re Discipline of Stuhff,
                108 Nev. 629, 633, 837 P.2d 853, 855 (1992), and therefore, while the
                panel's recommendations are persuasive, we "must examine the record
                anew and exercise independent judgment," In re Discipline of Schaefer,
                117 Nev. 496, 515, 25 P.3d 191, 204 (2001). The question before this court
                is the appropriate discipline, as the parties stipulated below to the facts
                and the rule violations. The purpose of attorney discipline is to protect the
                public, the courts, and the legal profession, not to punish the attorney.
                State Bar of Nev. v. Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28
                (1988). In determining the appropriate discipline, this court has
                considered four factors to be weighed: "the duty violated, the lawyer's
                mental state, the potential or actual injury caused by the lawyer's
                misconduct, and the existence of aggravating or mitigating factors." In re
                Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
                            Having reviewed the record, 2 we conclude that the mitigating
                circumstances outweigh the aggravating circumstances, and as a result,


                      2 Kolias did not file an opening brief. As a result, this matter was
                submitted for decision on the record without briefing or oral argument.
                SCR 105(3)(b).



SUPREME COURT
         OF
      NEVADA
                                                       2
(0) 1947 A
                     the recommended five-year suspension is the appropriate discipline. We
                     further agree with the recommended conditions that Kolias must meet
                     before applying for reinstatement.
                                   Accordingly, Kolias is suspended from the practice of law in
                     Nevada for five years commencing from the date of this order. Kolias
                     must petition for reinstatement under SCR 116.             See SCR 102(2). She

                     must successfully complete the State Bar examination, see SCR 116(5),
                     and comply with the conditions set forth above before she will be
                     reinstated to the practice of law. Kolias shall pay the costs of the
                     disciplinary proceedings, excluding Bar Counsel and staff salaries, within
                     30 days of receipt of the State Bar's bill of costs.    See SCR 120. The State

                     Bar shall comply with SCR 121.1.
                                   It is so ORDERED.




                                              Hardesty
                                                        itAst   "f&tc    C.J.




                     Parraguirre



                                                                    Saitta


                                                 , J.
                     Gibbons                                        Pickering




SUPREME COURT
        OF
     NEVADA
                                                                3
(0) 1947A    40...
                 cc: Chair, Southern Nevada Disciplinary Board
                      Michael J. Warhola, LLC
                      Marina Kolias
                      Bar Counsel, State Bar of Nevada
                      Kimberly Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A    e